U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2009 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number EXERCISE FOR LIFE SYSTEMS, INC. North Carolina 22-3464709 (State or other jurisdiction of (IRS Employer identification No.) incorporation or organization) Adam Slazer Chief Executive Officer
